Citation Nr: 0318588	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from February 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied service connection for 
post-traumatic stress disorder (PTSD).  

The veteran requested a videoconference hearing at the RO 
before a Member of the Board.  A hearing was scheduled for 
February 12, 2003; however, the veteran cancelled his hearing 
without providing an explanation or requesting that it be 
rescheduled.  The request for a hearing is therefore 
considered withdrawn.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred as the result of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Personnel records confirm that the veteran had service in 
Vietnam.  He received the Combat Action Ribbon among other 
awards.  

In an October 1990 assessment conducted pursuant to his 
hospitalization by VA for alcohol dependence, the veteran 
related his military experience.  He denied experiencing PTSD 
symptoms relating to combat.

In October 2001, the veteran was provided a VA fee-basis PTSD 
examination.  He stated hat he had never been seen at the VA 
hospital or treated for PTSD, stating "I try to work out my 
own problems."  He described how coworkers who were 
receiving PTSD benefits encouraged him to seek them.  He 
described a history of alcohol dependence, now perhaps once a 
month, and daily use of marijuana.  He described combat 
experience in Vietnam, stating that he had not had any 
flashbacks.  He reported that he thought of Vietnam on a 
daily basis, but was not typically disturbed by these 
thoughts.  He denied nightmares, but reported some feelings 
of being on edge or nervous and may startle.  He described 
preferring to avoid places with loud noises, but stated that 
he worked in a very noisy environment and liked to get away 
from this.  He avoided crowds, generally preferring to be 
alone.  He described feeling claustrophobic and tried to stay 
in the background in social situations.  He denied making any 
effort to avoid things that trigger memories of Vietnam, and 
enjoyed watching war movies and was able to talk with other 
veterans, stating "you have to face it to let it go."  He 
stated that depression was not much of a problem.  He 
reported that his sleep was fairly good, typically sleeping 
seven hours per night.  He denied any feelings of persistent 
hopelessness.  He was able to enjoy things and had no 
suicidal thoughts.  He then described a typical day to the 
examiner.  He was not currently taking any medications.  He 
stated that he had been working on an Air Force Base as a 
civilian in a machine shop from 1974 to the present.  He 
described some recent conflicts on the job, but indicated 
that he thought that most people liked him.  He had been 
married for the past 11 years and had a good rapport with his 
two daughters.  He indicated that he had a bachelor's degree 
in psychology.  Following a mental status examination, the 
diagnoses were:

	AXIS I:	1.	Alcohol dependence, in remission.  
Current global 					assessment of functioning 
for alcohol dependence is 70.
			2.	Marijuana abuse.
	AXIS II:	No diagnosis at this time.
	AXIS III:	History of "jungle rot."
	AXIS IV:	Social isolation, conflict with supervisors, 
and work-related 				stress.
	AXIS V:	Please see Axis I for itemized global 
assessment of 					functioning.

The examiner noted that, in his opinion, the veteran did not 
meet the full criteria for post-traumatic stress disorder.  
His recurrent thoughts of Vietnam were typically not 
distressing.  He did not have any intense psychological 
distress at exposure to triggers.  He did not have 
flashbacks, and he did not have physiological reactivity upon 
exposure to internal or external cues.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

Under the applicable regulations regarding service connection 
for PTSD, 38 C.F.R. § 3.304(f), which were amended on June 
18, 1999, effective March 7, 1997, service connection for 
PTSD requires: (1) medical evidence diagnosing PTSD, (2) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

VCAA - The Duty to Inform and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the provisions of the VCAA in a September 
2001 letter from the RO.  

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for PTSD.  The Board concludes the 
discussions in the November 2001 and February 2002 rating 
decisions, the statement of the case (SOC) issued in May 
2002, letters sent to him by the RO, as well as telephone 
conversations with the veteran, informed him of the 
information and evidence needed to substantiate his claim for 
service connection for PTSD and complied with the VA's 
notification requirements.  VA must also inform the veteran 
which evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  This was accomplished in the September 
2001 letter to the veteran.  The Board concludes that VA has 
complied with all notification requirements.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained all current records of the 
veteran's treatment, and provided the veteran a VA fee-basis 
examination in October 2001.  The veteran has not referenced 
any unobtained evidence that might substantiate his claim for 
service connection for PTSD or that might be pertinent to the 
bases of the denial of the claim.  There is sufficient 
evidence to decide the claim.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claims and that the 
requirements of the VCAA have been met.  

Analysis

Service connection is not warranted for PTSD because the 
competent medical evidence does not reasonably support a 
diagnosis of PTSD at this time.  Following a complete 
examination, the examiner in the October 2001 examination 
concluded that the veteran did not meet the criteria for 
PTSD.  In an April 2002 statement, the veteran stated that he 
was requesting another psychiatric evaluation which he felt 
was in order because he did not feel comfortable with the 
prior examination and was not completely "up-front" with 
him because he did not "want to look like a psycho."  The 
examination provided the veteran in October 2001 was both 
thorough and complete.  Before beginning the examination, the 
examiner stated by way of informed consent that the nature 
and the purpose of the examination were explained to the 
veteran and he agreed to proceed.  It is clear that he knew 
that service connection had been denied because he did not 
have a diagnosis of PTSD.  The veteran's justification for 
requesting another examination is noted but it is our 
decision to render a decision at this time based on the 
evidence now of record.  Another examination is not felt to 
be warranted given the comprehensive and reasoned support for 
the opinion expressed by the examiner.  That the conclusion 
reached is not favorable to the veteran given it seemingly 
being quite impartial, is not a basis for requesting 
additional development of the record.  The veteran is, 
however, always free to submit additional evidence in an 
effort to reopen his claim, should evidence supportive of a 
current diagnosis of PTSD be developed at some point in the 
future.  

Without evidence at this time of a current disability, there 
is nothing to service connect.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131 (West 2002); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  

The Board has considered the veteran's statements regarding 
the diagnosis of his PTSD; however, this is not competent 
evidence to show that he has PTSD incurred in service.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2002).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2002).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Even 
with a degree in psychology, it is not shown that the veteran 
possesses the requisite medical training to comment on the 
diagnosis and etiology of PTSD.  

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for PTSD is denied



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

